Citation Nr: 1107189	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating greater than 30 percent for traumatic 
arthritis of the left hip with secondary fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1963 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.


FINDING OF FACT

The Veteran's traumatic arthritis of the left hip with secondary 
fracture is manifested by significant daily left hip pain with 
stiffness and limitation of motion with 90 degrees flexion, 10 
degrees extension, 12 degrees adduction, and 30 degrees 
abduction; there is no evidence of unfavorable ankylosis of the 
hip, flail joint, or impairment of the femur.  


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for service-
connected traumatic arthritis of the left hip with secondary 
fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5255 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  An RO letter dated in December 2006 informed the 
Veteran of all three elements required by 38 C.F.R. § 3.159(b), 
as stated above.

Regarding the duty to assist, the RO has obtained the Veteran's 
service records and VA treatment records.  The Veteran has not 
identified any additional records that VA failed to obtain.  He 
was also provided with a VA examination in April 2007.  

The Veteran and his representative assert that the April 2007 
examination was inadequate as new x-rays were not taken at that 
time.  The Veteran's representative contends that a recent x-ray 
is necessary in order to assess the existence of fracture of 
surgical neck for purposes of attaining a higher a rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5255.  However, the Veteran 
has never alleged the existence of a femoral fracture nor is 
there any other indication of the existence of a fracture of the 
surgical neck of the femur in the record.  Rather, in October 
1965, the Veteran was service connected for a fracture of the 
posterior lip of the acetabulum of the left hip with a secondary 
fracture dislocation, treated by closed reduction.  Therefore, 
there is no reason to remand the claim in order to obtain current 
x-rays as there is no indication that this information would be 
necessary in order for the Board's evaluation under the 
applicable rating criteria to be fully informed.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).   Nor is there any 
indication that the Veteran's hip disability has worsened since 
his VA examination in April 2007.  On his July 2007 form 9, the 
Veteran's complaints were consistent with those noted at the time 
of his previous examination (i.e., "I still have pretty much 
range of motion in my left stump, but I still have pain with it. 
. .")

Furthermore, the Veteran's representative also asserts that the 
claim must be remanded because the examiner did not review the 
claims file.  A review of the examination report shows that the 
examiner thoroughly reviewed the Veteran's medical history and 
his VA treatment records, although the entire claims folder, 
including the Veteran's written statements and service treatment 
records, was not available.  However, a review of the record does 
not show that the examiner would have needed access to the 
documents present in the claims folder in order to make thorough 
and accurate findings regarding the current severity of the 
Veteran's condition, particularly given the availability of the 
Veteran's VA treatment records and previous examination reports.  
Furthermore, the Veteran's representative did not explain what 
information in the claims folder was important and necessary for 
a competent and persuasive medical opinion and why the absence of 
record review would detract from the probative value of the 
opinion of the physician.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 303 (2008).  

The Board acknowledges that the examiner did erroneously 
summarize the Veteran's medical history.  The examination report 
notes that the motor vehicle accident that caused his injury 
occurred in 1966, when the record shows that the injury at issue 
actually occurred during service in 1964.  The Veteran sustained 
a second post-service injury in a 1966 automobile accident that 
resulted in the amputation of his left leg.  However, as that 
history is not relevant to a determination of the extent of the 
Veteran's current left hip disability, the Board nevertheless 
finds that examination was thorough and accurate in regard to the 
information needed for the Board to make an informed decision on 
the Veteran's claim for an increased disability rating such that 
VA's duty to provide the Veteran with a VA medical examination 
was fulfilled.




The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Therefore, because VA's 
duties to notify and assist have been met, there is no prejudice 
to the Veteran in adjudicating this appeal.


II.  Increased Rating

In October 1965, the Veteran was awarded service connection for 
traumatic arthritis of the left hip with a secondary fracture and 
was assigned a 30 percent rating by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  He submitted a claim for an increased 
rating November 2006, contending that his left hip disability has 
increased in severity such that a higher disability rating is 
warranted.  

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal, the assignment of staged ratings would be 
necessary.  However, as described below, because the evidence of 
record does not demonstrate diverse symptoms meeting the criteria 
for different ratings, the application of staged ratings is 
inapplicable in this case. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 38 C.F.R. 
§§ 4.10, 4.45 (2010).  

VA must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).




As noted above, the Veteran's left his disability is currently 
rated by analogy to Diagnostic Code 5255, which provides a 20 
percent rating for malunion of the femur with moderate knee or 
hip disability; a 30 percent rating for malunion of the femur 
with marked knee or hip disability; and a 60 percent rating for 
fracture of surgical neck of femur with false joint; or fracture 
of shaft or anatomical neck of femur with nonunion, without loose 
motion, weight bearing preserved with aid of brace; and an 80 
percent rating fracture of shaft or anatomical neck of femur, 
with nonunion, with loose motion (spiral or oblique fracture).  
Normal range of motion of the hip is 125 degrees of flexion and 
45 degrees of abduction.  See 38 C.F.R. 
§ 4.71a, Plate II.  

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers 
all information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  Consequently, the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so, 
although the Board may not ignore such distinctions where they 
appear in the medical record.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board may only 
consider independent medical evidence in support of its findings 
and may not substitute its own medical opinion).

The Veteran was provided with a VA examination in April 2007.  He 
was confined to a wheelchair due to his nonservice-connected left 
leg amputation.  As noted above, the examiner did not provide a 
correct medical history, finding that both the hip injury and 
amputation resulted from a 1966 motor vehicle accident when the 
other evidence of record shows that the Veteran's service-
connected injury resulted from a 1964 motor vehicle accident and 
the amputation resulted from a second motor vehicle accident in 
1966, after his period of active service.  See, e.g. July 2002 VA 
examination report.  Nevertheless, the examiner provided a 
thorough and accurate assessment of the current severity of the 
Veteran's left hip disability. 

The examiner noted that the Veteran has significant daily left 
hip pain and stiffness, and he takes pain medication for this 
condition and for his other back and leg conditions.  Upon 
examination, the Veteran had 90 degrees of left hip flexion, 10 
degrees extension, 12 degrees adduction, and 30 degrees 
abduction, with pain beginning at the terminal range of motion 
listed.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-
7.  The Veteran was not able to perform external or internal 
rotation due to his amputation.  He was able to do repetitive 
motion.  The Veteran was not having a flare-up so the examiner 
could not say whether his range of motion was limited to any 
greater degree during flare-ups without resort to speculation.  
Id.  The examiner provided a diagnosis of traumatic arthritis 
with amputation of the left hip with secondary fracture.  No 
painful motion was objectively noted and on repetitive testing 
range of motion values were unchanged from baseline testing 
without pain, fatigue, weakness, or incoordination. 

As noted above, the Board is precluded from considering the 
symptoms associated with the Veteran's left leg amputation.  
Mittleider, 11 Vet. App. at 182; see also July 2002 VA 
examination report (finding that the Veteran's right leg and back 
symptoms are not caused by his left hip disability); April 2007 
VA examination (describing the Veteran's phantom and stump pain 
resulting from his post-service amputation).

The Veteran's VA treatment records do not show any treatment for 
his left hip condition during the appellate period.  The Veteran 
submitted a statement of his symptoms with his formal appeal in 
July 2007 describing his symptoms of constant pain.  The Board 
notes that the Veteran is competent to testify to his symptoms of 
pain, Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), 
and also finds that his testimony regarding the extent and nature 
of his pain is credible.

The Board is sympathetic to the Veteran's assertion about his hip 
pain.  However, the evidence of record does not show that he 
entitled to a rating greater than 30 percent under Diagnostic 
Code 5255 or any other applicable diagnostic code.  There is no 
evidence of fracture of the femur with nonunion or false joint, 
as required by the regulation.  The Veteran's representative 
contends that the Veteran could be entitled to a 60 percent 
disability rating under Diagnostic Code 5255 if an x-ray showed 
fracture of the surgical neck of the femur, but there is no 
evidence indicating the possibility of any such fracture and, 
furthermore, the criteria for a 60 percent rating requires both 
fracture of the surgical neck of the femur and a false joint.  
There is no evidence that the Veteran has a false hip joint and 
the Veteran's representative does not contend that he has a false 
hip joint.  Nor is there any evidence of fracture of the shaft or 
anatomical neck of the femur with nonunion.  Again, in October 
1965 the Veteran was service connected for a fracture of the 
posterior lip of the acetabulum of the left hip with a secondary 
fracture dislocation.  As such, the Veteran is not entitled to a 
rating greater than 30 percent under this Diagnostic Code.  The 
Veteran's current rating is protected from being reduced below 30 
percent disabling under the provisions of 38 U.S.C.A. § 110 as it 
has been effect for 20 or more years.  See also 38 C.F.R. § 
3.951.  
 
The Board has considered the other diagnostic codes pertaining to 
the hip found at 38 C.F.R. § 4.71a, Diagnostic Code 5250-5254.  
However, the Veteran does not meet the criteria for a rating 
greater than 30 percent under any of the possible diagnostic 
codes for disabilities of the hip.  As there is no evidence of 
ankylosis, the Veteran cannot be rated under Diagnostic Code 
5250.  Taking limitations caused by pain into account, the 
Veteran had flexion to 90 degrees and extension to 10 degrees, 
which are noncompensable under Diagnostic Codes 5251 and 5252.  
Again, on repetitive testing range of motion values were 
unchanged from baseline testing without pain, fatigue, weakness, 
or incoordination.  See 38 C.F.R. §§ 4.40, 4.45.  There is no 
rating greater than 20 percent allowable under Diagnostic Code 
5253.  There is no evidence that the Veteran suffers from a flail 
joint in the record, so he cannot be rated under Diagnostic Code 
5254.  

Lastly, as the Veteran is service connected for traumatic 
arthritis of the left hip, the Board has investigated whether he 
would be entitled to a higher rating under Diagnostic Code 5010, 
for arthritis due to trauma, which directs VA to rate the 
disability under Diagnostic Code 5003, which pertains to 
degenerative arthritis.  However, 20 percent is the highest 
disability rating attainable under this Diagnostic Code such that 
it cannot provide any additional benefit to the Veteran.  

Therefore, under all the applicable schedular rating criteria, 
the Veteran is not entitled to a disability rating greater than 
30 percent for his service-connected traumatic arthritis of the 
left hip with secondary fracture at any point throughout the 
appellate period.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 C.F.R. 
§ 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's arthritis of the left 
hip with secondary fracture are not shown to cause any impairment 
that is not already contemplated by the rating criteria.  
Diagnostic Code 5255 contemplates pain and impaired function; 
therefore, the Board finds that the rating criteria reasonably 
describe his disability and referral for consideration of an 
extraschedular rating is not warranted in this case. 


ORDER

Entitlement to a disability rating greater than 30 percent for 
service-connected traumatic arthritis of the left hip with 
secondary fracture is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


